RICHARD S. ARNOLD, Chief Judge,
concurring in the judgment in part and dissenting in part:
I concur in the result of that portion of the opinion of the Court that affirms the judgment of the District Court. I respectfully dissent, however, from Part I.C of the Court’s opinion, having to do with “post-termination damages.” I read the District Court’s opinion as having found that the plaintiff would not have been laid off in 1990 had she not been previously denied a promotion for a discriminatory reason. Whatever the circumstances may have been in 1990, the plaintiff should have been promoted earlier, and, if she had been, she would not have been laid off, according to the District Court’s findings.
In my view, these findings are not clearly erroneous. I appreciate that we are not reversing the District Court on this point, but only remanding for further consideration, but, to my way of thinking, this additional process is unnecessary. I would affirm outright the award of “post-termination damages” without further ado.